Citation Nr: 1008645	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  99-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and a psychologist


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

The Board denied this claim in June 1999.  The Board's 
decision was vacated pursuant to a joint motion of the VA 
General Counsel and the Veteran's representative granted by 
the United States Court of Appeals for Veterans Claims 
(Court) in November 2000.  The Board denied this claim again 
in October 2002.  This decision was vacated by the Court in 
July 2004.  The VA General Counsel appealed this decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit affirmed the decision 
in a March 2008 order.  The Court's mandate issued in June 
2008, and the case is again before the Board.

In March 1999, the Veteran appeared for a video conference 
hearing before the Board.  In February 2010, the Board 
informed the Veteran that the Veterans Law Judge who held the 
March 1999 hearing is no longer employed by the Board, and 
offered the Veteran an opportunity for another hearing.  In a 
February 2010 response, the Veteran confirmed that he did not 
want an additional hearing before a different Veterans Law 
Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Board observes that the sole basis in the Court's July 
2004 order for vacating the October 2002 Board decision was 
that the notification under 38 C.F.R. § 3.159(b) was 
inadequate as the Veteran had not been not been requested to 
"provide any evidence in [his] possession that pertains to 
the claim."  

The Board notes that 38 C.F.R. § 3.159 has been revised in 
part, effective as of May 30, 2008, removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  That notwithstanding, 
the Board is bound by the July 2004 Court order and will 
request a corrective notice letter upon remand.

The Board has preliminarily reviewed the case at hand and 
finds that this case is affected by the Court's decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, 
the Board denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection 
for PTSD, but the medical record also included diagnoses of 
an anxiety disorder and a schizoid disorder.  The Board 
narrowly construed the claim and denied upon the absence of a 
current diagnosis.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

While this claim has been adjudicated by the RO and certified 
to the Board as a claim for service connection for PTSD, the 
Veteran has also been diagnosed with such psychiatric 
disorders as major depression, adjustment disorder, and 
dysthymic disorder, first indicated in VA medical reports 
from 1996 and 1997.  Under Clemons, these other diagnoses are 
to be considered as part of the underlying claim.  

To date, however, the RO has not adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than 
PTSD.  The RO has also not provided adequate notification 
addressing what is needed for a claim incorporating such 
diagnoses.  This is significant because the statutory and 
regulatory provisions addressing PTSD claims, as contained in 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective 
notification action, as well as further adjudication, is thus 
needed.  38 C.F.R. §§ 3.159(b), 19.9.

Moreover, given that the cited VA treatment records contain a 
discussion of the Veteran's psychiatric disability picture in 
relation to his in-service experiences, the Board finds that 
a VA psychiatric examination is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) to ascertain whether any current diagnoses, 
other than PTSD, are etiologically related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
service connection for a psychiatric 
disorder, to include PTSD.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  
The Veteran should also be requested to 
submit to VA any evidence in his 
possession that pertains to the claim.

2.  The Veteran should then be afforded a 
VA psychiatric examination to address the 
nature and etiology of his claimed 
psychiatric disorder.  The examiner 
should review the entire claims file in 
conjunction with the examination.

Based on the claims file review and the 
results of the examination, the examiner 
should render a multi-axial diagnosis.  
For each Axis I diagnosis other than 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosis 
is etiologically related to service.

All opinions and conclusions rendered by 
the examiner must be supported by a 
complete rationale, with consideration of 
the evidence of record and the Veteran's 
own lay contentions.

3.  Then, the claim for service 
connection for a psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the determination of this claim 
remains unfavorable, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative.  
This Supplemental Statement of the Case 
must include the provisions of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



